AMY, J.
dissenting.
hi respectfully dissent from the majority opinion and I would grant the relator’s writ application. Notwithstanding the procedural problems present in this case, I think that the trial court erred in recognizing a constitutional claim as to the retroactive application of La.Civ.Code art. 198. Here, we have a clear legislative expression that the provisions of Article 198 are applicable to all claims existing or actions pending on its effective date. See 2005 La.Acts No. 192, § 3. Thus, on its face, the one-year peremptive period is applicable to this case. I do not see that the constitutionality of Article 198 can be addressed since there is no indication in the parties’ submission to this court that the constitutional issue was specially pled. See Mallard Bay Drilling, Inc. v. Kennedy, 04-1089 (La.6/29/05), 914 So.2d 533. Further, I find the information regarding any acknowledgment in Oklahoma to be insufficient for the trial court to have determined that it is dispositive. Accordingly, I would grant the writ.